 

Case 2:21-cv-00186-JRG Document 4 Filed 05/27/21 Page 1 of 1 PagelD #: 80

AO 120 (Rev. 08/10)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TO: Mail Stop 8 REPORT ON THE
, Director of the U.S. Patent and Trademark Office FILING OR DETERMINATION OF AN
P.O. Box 1450 ACTION REGARDING A PATENT OR
Alexandria, VA 22313-1450 TRADEMARK
In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
filed in the U.S. District Court for the Eastern District of Texas, Marshall Division on the following
CO Trademarks or [WPatents. ( [1] the patent action involves 35 U.S.C. § 292.):
DOCKET NO. DATE FILED U.S. DISTRICT COURT
2:21-cv-00186 §/27/2020 for the Eastern District of Texas, Marshall Division
PLAINTIFF DEFENDANT
JAWBONE INNOVATIONS, LLC SAMSUNG ELECTRONICS CO. LTD. and
SAMSUNG ELECTRONICS AMERICA, INC.
PATENT OR DATE OF PATENT
TRADEMARK NO. OR TRADEMARK HOLDER OF PATENT OR TRADEMARK
1 8,280,072 10/2/2012 Jawbone Innovations, LLC
2 8,019,091 9/13/2011 Jawbone Innovations, LLC
3
4
5
In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED INCLUDED BY
LC] Amendment L] Answer LC Cross Bill LC) Other Pleading
PATENT OR DATE OF PATENT
TRADEMARK NO. OR TRADEMARK HOLDER OF PATENT OR TRADEMARK
1
2
3
4
5
In the above—entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT
CLERK (BY) DEPUTY CLERK DATE

 

 

 

 

Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy

 

 

 

 
